Citation Nr: 1002035	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-18 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals, status post 
herniated nucleus pulposus (HNP), cervical spine (also 
referred to hereinafter as "cervical spine disability").


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim of 
entitlement to service connection for residuals, status post 
herniated nucleus pulposus (HNP), cervical spine at this time 
would be premature.  Although the Board sincerely regrets the 
additional delay, a remand is necessary to ensure that there 
is a complete record upon which to decide the Veteran's claim 
so that he is afforded every possible consideration.

VA has a duty to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(1) (2009).  Here, the claims file reflects that 
there may be additional relevant treatment records regarding 
the Veteran's claim which have not been obtained.

The Veteran's service treatment records (STRs) have been 
associated with the claims file.  However, the Board notes 
that the STRs may be incomplete.  The Veteran consistently 
has related detailed information regarding his claimed 
cervical spine disability in his December 2003 claim and in 
statements dated in February 2004 and August 2009.  He 
asserts that he was thrown from a moving vehicle and landed 
on his upper back and neck in approximately September or 
October 1965, while he was serving on active duty in Germany.  
He further asserts that after about a month of pain, he went 
to the Seventh Army Hospital in Heidelberg, Germany.  
Allegedly, X-rays were taken and the Veteran was evaluated 
for surgery.  However, no surgery was performed because, 
according to the Veteran, he finished his tour of duty before 
it could be scheduled.  This account of events is supported 
by the statements of D.H. and S.K. dated in January 2004.  
However, the Veteran's STRs do not contain any documentation 
from the Seventh Army Hospital or from any other Army 
treatment facility in Heidelberg, Germany.  The Board 
therefore remands this matter to the RO so that reasonable 
efforts may be undertaken to obtain and associate with the 
claims file any potentially missing STRs from all appropriate 
alternative sources.  

Additionally, the Board notes that when the Veteran submitted 
his claim in May 2003, he indicated that he had received 
treatment at the VA Hospital (VAH) in Murfreesboro, 
Tennessee.  He again referenced his treatment at the 
Murfreesboro VAH in a January 2009 statement.  Further, a 
treatment note dated in October 2001 from the Cromeans 
Clinic, PC notes that the Veteran has received medication 
from the VAH in Murfreesboro.  A review of the claims file, 
however, does not reveal that a request for the Veteran's VA 
treatment records from this facility was ever made.  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  A remand thus is 
necessary so that attempts may be made to obtain the 
Veteran's treatment records from the VAH in Murfreesboro, 
Tennessee.

The Board further notes that the claims file contains private 
treatment records from the Occupational Health Group (OHG) of 
Scottsboro dated from December 2000 to April 2004.  The April 
2004 treatment records indicate that the Veteran was 
scheduled for additional follow up visits at OHG in May and 
June 2004.  However, no treatment records from OHG for May 
and June 2004 or any point thereafter have been associated 
with the claims file.  On remand, the RO should attempt to 
obtain the Veteran's private treatment records from OHG dated 
after April 2004.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC) and attempt to 
obtain the information specified by the 
Veteran concerning his alleged accident 
in 1965 and visit to Seventh Army 
Hospital in Heidelberg, Germany.  If 
necessary, all other appropriate 
alternative sources should be contacted 
to determine whether any of the 
Veteran's STRs are missing from the 
claims file.  If no missing STRs are 
found, the claims file should be 
documented accordingly.  If missing 
STRs are found, attempt to obtain and 
associate them with the claims file.  
All attempts to obtain the missing 
records must be documented in the 
claims file.

2.  Attempt to obtain and associate 
with the claims file all outstanding VA 
treatment records pertaining to the 
Veteran from the VAH in Murfreesboro, 
Tennessee.  All attempts to obtain the 
records must be documented in the 
claims file.  If no such records exist, 
the claims file should be documented 
accordingly.

3.  After securing the proper 
authorization, attempt to obtain and 
associate with the claims file all 
private treatment records pertaining to 
the Veteran dated after April 2004 from 
OHG. All attempts to obtain the records 
must be documented in the claims file.  
If no such records exist, the claims 
file should be documented accordingly.

4.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran 
during the course of the remand.

5.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

